pacific income advisers POLICIES & PROCEDURES MANUAL EXHIBIT C CODE OF ETHICS Introduction The Code of Ethics is one of the most important documents that Pacific Income Advisers, Inc. (“PIA”) produces. Advisers are fiduciaries that owe their clients a duty of undivided loyalty. This Code of Ethics establishes procedures for employees to follow when conducting business, including personal trading. The procedures laid out in this Code of Ethics offers employees guidance and certainty as to whether certain actions are, or are not permissible. PIA is held to the highest regulatory standards to ensure that our clients’ interests are put first. This Code of Ethics (the “Code”) applies to all Access Persons, as defined in Section 1(a) below, ofPIA. 1. Definitions (a) “Access Person” means, for the purposes of the Code, all employees, independent contractors and/or board members of PIA and/or any PIA mutual fund (b) “Anworth Stock” means stock and stock options in Anworth Mortgage Asset Corporation. (ticker ANH) (c) “Beneficial Ownership” means any interest in a security for which an Access Person can directly or indirectly receive a monetary benefit, including the right to buy or sell a security, to direct the purchase or sale of a security, or to vote or direct the voting of a security (seeExhibit C1 for Examples of Beneficial Ownership). Note: This broad definition of “beneficial ownership” does not necessarily apply for purposes of other securities laws or for purposes of estate or income tax reporting or liability. An employee may declare that the reporting or recording of any securities transaction should not be construed as an admission that he or she has any direct or indirect beneficial ownership in the security for other purposes. (d) “Federal Securities Laws” means the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Bank Secrecy Act of 1970, as it applies to fund and investment advisers, Title V of the Gramm-Leach-Bliley Act of 1999, the Sarbanes-Oxley Act of 2002, any rules adopted by the SEC under any of these statutes and any rules adopted thereunder by the SEC, Department of Labor or the Department of Treasury. (e) “Initial Public Offering” means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of sections 13 or 15(d) of the Securities Exchange Act of 1933. PIA Manual Effective November 2008 (f) “Limited Offering” means an offering that is exempt from registration under the Securities Act of 1933 pursuant to section 4(2) or section 4(6) or pursuant to rule 504, rule 505 or rule 506 under the Securities Act of 1933. (g) “Personal Account” means every account for which an Access Person may directly or indirectly influence or control the investment decisions of the account or otherwise be deemed to have Beneficial Ownership. This typically includes account of (a) any Access Person, (b) the spouse of such Access Person, (c) any children living in the same household of such Access Person, and / or (d) any other person residing in the same household of such Access Person, if such person has a beneficial interest. This definition does not include automatic investment plans or investments over which the Access Person has no direct or indirect influence or control (such as investments made by mutual funds, exchange traded funds or blind trusts).Each of the above accounts is considered a personal account of the Access Person. (h) “Prohibited Security” means: · Corporate Bonds; and · Mortgage-backed Securities. (i) “Reportable Securities” means: · Stock and Stock Options; · Corporate Bonds; · Mortgage-backed Securities; · Exchange Traded Notes; · Exchange Traded Funds; · Closed End Mutual Funds; · Commodities and Futures; and · Any securities obtained in an Initial Public Offering or a Limited Offering (j) “Exempt Transactions” means: · Money market Instruments (CD’s, repos, bank acceptances and commercial paper); · Money market funds; · Open end mutual funds not managed by PIA; · Unit investment trusts; · Direct obligations of the US Government-treasuries; and · Any securities purchased for and on behalf of the Access Person by mutual funds, exchange traded funds, unit investment trusts or any other investment vehicles in which the Access Person does not control the specific investment made on their behalf. 2. Fiduciary Obligations and Ethical Principles The Firm and its Access Persons have an ongoing fiduciary responsibility to PIA’s clients and must ensure that the needs of the clients always come first. The Firm holds its Access Persons to a very high standard of integrity and business practices.
